      Case: 1:19-cv-00145-DAP Doc #: 389 Filed: 07/11/19 1 of 2. PageID #: 10607




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

  DIGITAL MEDIA SOLUTIONS, LLC,                      ) CASE NO. 1:19-cv-145
                                                     )
                             Plaintiff,              )   JUDGE DAN AARON POLSTER
                                                     )
               v.                                    )   MAGISTRATE JUDGE
                                                     )   THOMAS M. PARKER
  SOUTH UNIVERSI1Y OF OHIO,                          )
  LLC, et. al.,                                      )
                                                     )
                             Defendants.             )


     JOINT MOTION OF MARK DOTTORE, RECEIVER, AND THE STATE OF
      NEVADA, COMMISSION ON POSTSECONDARY EDUCATION FOR AN
                        EXTENSION OF TIME


               Mark E. Dottore, (the "Receiver"), duly appointed and acting Receiver of the

Receivership Entities, and the State of Nevada, Commission on Postsecondary

Education ("Nevada") together file the within joint motion for an extension of time for

Nevada to file a motion to lift stay. As grounds for this Motion, the Receiver and Nevada

state that they have been working together to try to resolve the issues addressed in

Nevada's motion to intervene [Doc. 383]. They accordingly request that this Court's

order allowing Nevada until July 16 to file its motion to lift stay [Doc. 386] be modified

and that Nevada be allowed to file its motion on or before July 31, 2019.




{01339801-1)
      Case: 1:19-cv-00145-DAP Doc #: 389 Filed: 07/11/19 2 of 2. PageID #: 10608




Dated: July 11, 2019                                 Respectfully submitted,

                                                     Is/ Charles A. Nemer
                                                     Robert T. Glickman (0059579)
                                                     Charles A. Nemer (0009261)
                                                     Robert R. Kracht (0025574)
                                                     Hugh D. Berkson (0063997)
                                                     Nicholas R. Oleski ( 0095808)
                                                     MCCARTHY, LEBIT, CRYSTAL
                                                       & LIFFMAN Co., LPA
                                                     101 West Prospect Avenue
                                                     1800 Midland Building
                                                     Cleveland, Ohio 44115
                                                     (216) 696-1422 -Telephone
                                                     (216) 696-1210- Facsimile
                                                     rtg@mccarthylebit.com
                                                     can@mccarthylebit.com
                                                     rrk@mccarthylebit.com
                                                     hdb@mccarthylebit.com
                                                     nro@mccarthylebit.com

                                                     Special Counsel for the Receiver


                                                    Is/ Robert A. Whitney (per email consent)
                                                    Aaron Ford, Attorney General, by:
                                                    ROBERT A. WHITNEY
                                                    Nevada Bar No. 8726
                                                    Office of Nevada Attorney General
                                                    555 East Washington Ave, Ste. 3900
                                                    Las Vegas, NC 89101
                                                    (702) 483-3104
                                                    rwhitne@ag.nv.gov
                                                    Attorney for State of Nevada, Commission
                                                    on Postsecondary Education


                                    CERTIFICATE OF SERVICE

               The foregoing was electronically filed this nth day of July, 2019. Notice of this

filing will be sent to all parties by operation of the Court's electronic filing system. Parties

may access this filing through the Court's system.

                                                 Is/ Charles A. Nemer
                                                 Charles A. Nemer (0009261)


{01339801·1)                                    2
